Exhibit 10.5
LIMITED GUARANTY OF LEASE
This LIMITED GUARANTY OF LEASE (the “Guaranty”) is dated the 17th day of
September, 2010, and is made by MORGANS GROUP LLC, a Delaware limited liability
company (“Guarantor”) to and for the benefit of HASINA, LLC, a California
limited liability company, TARSTONE HOTELS, LLC, a Delaware limited liability
company, KALPANA, LLC, a California limited liability company, RIGG HOTEL, LLC,
a California limited liability company, and JRIA, LLC, a Delaware limited
liability company (collectively, “Lessors”).
RECITALS
A. CLIFT HOLDINGS, LLC, a Delaware limited liability company (“Lessee”), 495
GEARY, LLC, a Delaware limited liability company (“495 Geary”), and MORGANS
HOTEL GROUP CO., a Delaware corporation (“Morgans”), on the one hand, and
Lessors and TARSADIA HOTELS, a California corporation (“Tarsadia”), on the other
hand, have concurrently herewith entered into that certain Settlement and
Release Agreement of even date herewith (the “Settlement Agreement”), a copy of
which is attached hereto as Exhibit “A,” with respect to the Lessors Action and
the Morgans Action (as defined therein).
B. Guarantor is the direct or indirect owner of Lessee and 495 Geary, and will
benefit directly from the terms and provisions of the Settlement Agreement.
C. In order to induce Lessors and Tarsadia to enter into the Settlement
Agreement, Guarantor has offered and agreed to guaranty the Guaranteed
Obligations (as hereinafter defined) (subject to the limitations set forth
herein) under that certain “Ground Lease” dated October 14, 2004, as amended
from time to time (the “Lease”) for the land and improvements (and certain
personal property thereon) located at and commonly known as 495 Geary Street,
San Francisco, California (the “Premises”).
D. Except as otherwise defined herein, all capitalized terms shall have the
means ascribed to them in the Lease.
AGREEMENT
NOW, THEREFORE, for valuable consideration, including the performance of the
promises, covenants, representations and warranties hereinafter set forth,
Guarantor, intending to be legally and equitably bound, covenants and agrees as
follows:
I.
GUARANTY
1.1. Guarantor hereby irrevocably and unconditionally guarantees and promises
to, and for the benefit of, Lessors and each of them, and their successors and
assigns, the full and complete payment and performance by Lessee of the
Guaranteed Obligations as and when such payment or performance shall become due.
As used herein, the term “Guaranteed Obligations”) shall mean any and all Losses
(as hereinafter defined) incurred or suffered by Lessors, or any of them, and
arising out of or in connection with the occurrence of any of the matters listed
below from and after the date hereof:
(a) Lessee (i) fails to pay any installment of Annual Base Rent or Defaulted
Rent Payment when due and thereafter within three (3) days after delivery of
written notice of such failure to the offices of Lessee (delivered pursuant to
the notice provisions of the Lease) and Guarantor (delivered pursuant to the
notice provisions set forth herein), and (ii) fails to vacate and surrender the
Premises in compliance with its obligations under Section 8.1 of the Lease
(subject to the obligations of Lessee to transition operations of the Hotel and
the Hotel Business to Lessors in accordance with the terms of Section 9.2 of the
Lease, upon the expiration of such three (3) day period; or

 

 



--------------------------------------------------------------------------------



 



(b) An Event of Default occurs as a result of (i) the failure by Lessee to pay
any sums (other than Annual Base Rent) under the Lease, or (ii) the breach by
Lessee of any non-monetary covenant or obligation of the “Lessee” under the
Lease, and in each case Lessee or Morgans disputes the occurrence of such Event
of Default, and it is thereafter determined by a final non-appealable judgment
that an Event of Default, in fact, occurred; or
(c) Lessee fails to comply with any of its transition and other obligations
under Section 9.2 of the Lease and such failure is not cured within two
(2) business days after delivery of written notice of such failure to the
offices of Lessee (delivered pursuant to the notice provisions of the Lease) and
Guarantor (delivered pursuant to the notice provisions set forth herein); or
(d) (i) Guarantor or any person who controls Guarantor files or colludes in or
consents to the filing of a petition against Lessee in any court, whether or not
under any statute of the United States of America or any State, in any
bankruptcy, reorganization, composition, extension, arrangement, insolvency or
other debtor-relief proceeding (other than if requested, in writing, to do so by
all of Lessors), or (ii) Guarantor or any person who controls Guarantor seeks or
consents to the appointment of a receiver, manager, trustee or liquidator for
all or substantially all of Lessee’s assets, or (iii) Lessee (A) admits in
writing its inability to pay its debts generally as they become due, or
(B) files a petition in bankruptcy, insolvency, reorganization, readjustment of
debt, dissolution or liquidation under any law or statute of any government or
any subdivision thereof, or (C) makes an assignment for the benefit of
creditors, or (D) consents to or acquiesces to the appointment of a receiver for
itself or the whole or any substantial part of the Premises (other than at the
request, in writing, of all of Lessors); or
(e) Guarantor, Morgans, Lessee, 495 Geary or any of their respective Affiliates,
in any material respect, upon the occurrence and during the continuation of an
Event of Default, interferes with or fails to cooperate with Lessors (i) in the
transfer, in accordance with the terms of the Lease, of (A) all sums under the
Escrow Accounts, the Capital Reserve Accounts, the FF&E Reserve Account, the
Capital Replacement Account, and the Hotel Operating Accounts, together with all
other accounts that are subject to the Account Control Agreements, and (B) the
FF&E and the Personal Property, or (ii) in the transfer, in accordance with the
terms of the Lease, of the liquor licenses, or the control or interest in the
Operating Agreement for the Liquor License Company; or

 

2



--------------------------------------------------------------------------------



 



(f) Subject to the provisions of Section 4.1 hereof, Lessee, 495 Geary or
Morgans breaches any of its respective representations or warranties as set
forth in the Settlement Agreement.
1.2. For the purposes of this Guaranty, the term “Losses” means: (a) any unpaid
Rent (including Annual Base Rent and Defaulted Rent Payments) with respect to
the period prior to the date Lessors obtain possession of the Premises and
Lessee has complied with its obligations under Section 8.1 of the Lease; and
(b) any other losses, damages, and expenses directly and proximately arising
from the foregoing matters described in this Section 1.1; and (c) any other
amounts payable under the Lease and reasonable attorneys’ fees and other
reasonable costs of defense, collection and enforcement arising from the
foregoing matters; provided, however, that aggregate Losses hereunder shall not
exceed an amount equal to Six Million Dollars ($6,000,000.00).
Subject to the provisions of Section 4.1 hereof, Guarantors obligations under
this Agreement shall survive the termination or expiration of the Term of the
Lease. Guarantor understands and agrees that its obligations under this Guaranty
are unconditional, irrevocable and continuing, and that this Guaranty is a
guaranty of payment and performance, and not of collection.
1.2 Notwithstanding any other provision of this Guaranty, (i) nothing in this
Guaranty shall be deemed to prevent Lessee or Guarantor from, or impose any
liability on Lessee or Guarantor as a result of, seeking, in good faith,
injunctive relief to contest any exercise by any of Lessors of any remedies on
the grounds that either (A) an Event of Default (except an Event of Default
arising from Lessee’s failure to pay any installment of Annual Base Rent or
Lessee’s failure to pay any portion of the Defaulted Rent Payments) has not
occurred or (B) Lessors have failed to comply in all material respects with the
requirements of the Lease relating to the exercise of such remedy thereunder.
II.
GUARANTOR’S DUTIES
2.1. Independent Obligations. The liability of Guarantor hereunder is exclusive
and independent of any security for or other guaranty of the Guaranteed
Obligations, whether executed by Guarantor or by any other party, and the
liability of Guarantor hereunder is not affected or impaired by (a) any
direction of application of payment by Lessors or by any other party, or (b) any
other guaranty, undertaking or maximum liability of Guarantor or of any other
party as to Lessee’s obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any revocation or release of any
obligations of any other guarantor of the Guaranteed Obligations, or (e) any
payment made to Lessors on the Guaranteed Obligations which Lessors repay to
Lessee pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and Guarantor waives any right to
the deferral or modification of Guarantor’s obligations hereunder by reason of
any such proceeding.

 

3



--------------------------------------------------------------------------------



 



III.
LESSORS’S RIGHTS
3.1. Enforcement. Lessors reserves the right to proceed against Lessee,
Guarantor and/or any other guarantor of the Guaranteed Obligations, or any of
them, or all of them, and to enforce against each of Lessee, Guarantor and/or
any or all other guarantors of the Guaranteed Obligations, or any or all of
them, any and all rights that Lessors may have to said Rent, property taxes,
insurance premiums and other sums or charges accrued pursuant to the terms of
the Lease. Guarantor understands and agrees that Guarantor’s liability under
this Guaranty shall be primary, and that in any right of action which may accrue
to Lessors under the Lease or this Guaranty, Lessors, at their option, may
proceed against Guarantor without having taken any action or obtained any
judgment against Lessee.
3.2. Guarantor’ Waivers. Guarantor hereby irrevocably and unconditionally
waives:
(a) All defenses by reason of any disability of Lessee;
(b) Any and all rights it may have now or in the future to require or demand
that Lessors pursue any right or remedy Lessors may have against Lessee or any
other third party;
(c) Any and all rights it may have to enforce any remedies available to Lessors,
now or in the future, against Lessee;
(d) Any and all rights to participate in any security held by Lessors now or in
the future;
(e) The right to require Lessors to (i) proceed against Lessee or any other
guarantor(s), (ii) proceed against or exhaust any security which Lessors now
holds or may hold in the future from Lessee, or (iii) pursue any other right or
remedy available to Lessors;
(f) All rights of subrogation, reimbursement, indemnity, and contribution (in
each case until such time as the Lease shall have terminated and all of Lessee’s
obligations thereunder, and Guarantor’s obligations under this Guaranty, shall
have been paid in full), all rights to enforce any remedy Lessors may have
against Lessee, and all rights to participate in any security held by Lessors
for the obligations of Lessee under the Lease, as well as any defense based upon
the impairment of any subrogation, reimbursement, indemnity, or contribution
rights, or of any of the other foregoing rights, that Guarantor might have
absent the foregoing waiver. Further, Guarantor agrees (a) not to seek to
enforce or to obtain any such right, or to accept any payment from any other
person, in violation of the foregoing waiver, and (b) that any agreement or
other understanding at any time entered into with any person granting any such
right to Guarantor shall be null and void; and
(g) Any and all other waivable defenses.

 

4



--------------------------------------------------------------------------------



 



In addition, Guarantor hereby expressly waives and relinquishes all rights,
remedies, and defenses accorded by applicable law to guarantors and agrees not
to assert or take advantage of any such rights, remedies, or defenses, including
but not limited to: (a) the defense of the statute of limitations in any action
hereunder or in any action for the collection of any indebtedness or the
performance of any obligation hereby guaranteed; (b) any defense that may arise
by reason of the incapacity, lack of authority, death or administration,
bankruptcy, or any other proceeding) of any other person or persons; (c) any
defense based upon the failure to give notice of the acceptance of this Guaranty
by any person; (d) any defense based upon the failure to make, give, or serve
demand, notice of default or nonpayment, presentment, protest and all other
notices of any kind to which Guarantor might otherwise be entitled in connection
with this Guaranty or the Lease (but not including any notice to Lessee referred
to in Section 1.1(a) or any notice to Lessee of an alleged default under the
Lease); (e) all rights and defenses arising out of an election of remedies by
Lessors; (f) any defense based upon any lack of diligence by Lessors in the
collection of any sums owing under the Lease; (g) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (h) any duty on the part of Lessors to disclose to Guarantor any
facts Lessors may now or hereafter know about Lessee, regardless of whether
Lessors has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor or has a reasonable opportunity to communicate
such facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of Lessee
and of all circumstances bearing on the risk of nonpayment of any obligations
hereby guaranteed; and (i) any defense arising because of an election made by
Lessors under the Federal Bankruptcy Code.
IV.
ALTERATION, MODIFICATION OR ASSIGNMENT
4.1. Effect of Assignment, Extension, Modification or Termination of Lease.
Guarantor understands and agrees that the obligations of Guarantor under this
Guaranty shall in no way be affected by any assignment, subletting, extension,
modification, alteration or termination of the Lease or any interest therein,
including, but not limited to, Lessee entering into any sublease thereunder, or
any assignment of any of Lessee’s rights or obligations under the Lease, and any
such assignment, extension, modification, alteration or termination of the
Lease, shall in no way release or discharge Guarantor from any obligations
accruing under this Guaranty; provided, however, upon any assignment of all of
Lessee’s interest in and to the Lease, and the leasehold estate created thereby,
in compliance with the terms of the Lease, in a bona fide transaction, to a
Transferee in which none of Morgans, Lessee, 495 Geary or any of their direct or
indirect commonly controlled affiliates or controlling persons have any direct
or indirect ownership or control, and either (x) such Transferee has a net
worth, determined in accordance with generally accepted accounting principles of
at least Twenty-Five Million Dollars ($25,000,000.00), or (y) a Person with such
net worth enters into a guaranty in substantially the same form as, and in
replacement for, this Guaranty, then for occurrences and events first arising in
any periods thereafter Guarantor shall have no liability; and provided further
that except as otherwise set forth in this Guaranty, upon surrender of
possession of the Premises in accordance with the Lease, the obligations of
Guarantor under this Guaranty shall terminate. The term “Lease” shall include
all amendments, modifications, alterations and extensions of the Lease.

 

5



--------------------------------------------------------------------------------



 



4.2. Assignment. Guarantor understands and agrees that any transfer of the Lease
and/or the Premises by Lessors, or any of them, or any rights or obligations
accruing thereunder, shall in no way affect Guarantor’s obligations under this
Guaranty, and all such assignees and successors of Lessors (or any of them)
shall hold the benefits hereof and may enforce the provisions hereof.
4.3. Delay in Enforcement. Guarantor understands and agrees that any failure or
delay of Lessors to enforce any of its rights under the Lease or this Guaranty
shall in no way affect Guarantor’s obligations under this Guaranty.
V.
MISCELLANEOUS
5.1. Notices. Except as otherwise expressly provided in this Guaranty, all
notices, requests, demands and other communications hereunder (“Notices”) shall
be in writing and shall be deemed delivered by (i) hand delivery upon receipt,
(ii) registered mail or certified mail, return receipt requested, postage
prepaid, upon the third day after deposit into the United States mail, (iii) by
confirmed telecopy or facsimile transmission when sent, or (iv) overnight
courier (next business day delivery) on the next business day at 12:00 noon,
whichever shall occur first, as follows:

         
 
  To Guarantor:   Morgans Group LLC.
 
      475 Tenth Avenue
 
      New York, New York 10018
 
      Attention: General Counsel
 
      Telephone: (212) 277-4100
 
      Telecopier: (212) 277-4280
 
       
 
  With a copy to:   Hogan Lovells US LLP
 
      Columbia Square
 
      555 Thirteenth street, NW
 
      Washington, DC 20004
 
      Attn: Bruce Gilchrist, Esq.
 
      Telephone: (202) 637-5600
 
      Telecopier: (202) 637-5910

 

6



--------------------------------------------------------------------------------



 



         
 
  To Lessors:   TARSADIA HOTELS
 
      Attn: Renee Molloy
 
      620 Newport Center Drive
 
      Fourteenth Floor
 
      Newport Beach, CA 92660
 
      Telephone: (949) 610-8016
 
      Telecopier: (949) 610-8216
 
       
 
  With a Copy to:   TARSADIA HOTELS
 
      Attn: Edward G. Coss, Esq.
 
      620 Newport Center Drive
 
      Fourteenth Floor
 
      Newport Beach, CA 92660
 
      Telephone: (949) 610-8022
 
      Telecopier: (949) 610-8222

Any correctly addressed Notices that is refused, unclaimed or undelivered
because of an act or omission of the party to be notified shall be considered to
be effective as of the first (1st) day that the notice was refused, unclaimed or
considered undeliverable by the postal authorities, messenger or overnight
delivery service. The parties hereto shall have the right from time to time, and
at any time to change their respective addresses and each shall have the right
to specify as its address any other address within the United States of America,
by giving to the other party at least thirty (30) days prior written notice
thereof, in the manner prescribed herein; provided, however, that to be
effective, any such change of address must be actually received (as evidenced by
a return receipt).
5.2. Subrogation. Guarantor understands and agrees that Guarantor shall have no
right to subrogation against Lessee until such time as all of Lessee’s
obligations to Lessors have been fully paid and discharged.
5.3. Assignability. This Guaranty may be assigned in whole or in part by Lessors
upon written notice to Guarantor. Guarantor shall have no right of assignment or
delegation of this Guaranty or Guarantor’s obligations hereunder.
5.4. Successors and Assigns. The terms and provisions of this Guaranty shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.
5.5. Modification of Guaranty. This Guaranty constitutes the full and complete
agreement between the parties hereto, and it is understood and agreed that the
provisions hereof may only be modified by a writing executed by both parties
hereto.
5.6. Invalidity. If any term, provision, covenant or condition of this Guaranty
is held to be void, invalid or unenforceable, the remainder of the provisions
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

7



--------------------------------------------------------------------------------



 



5.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. If any legal action is
necessary to enforce the terms and conditions of this Agreement, the parties
agree that the United States District Court for the Northern District of
California, located in the State of California, County of San Francisco, or if
such court determines, on its own motion, without petition or request of any
party hereto, that it lacks jurisdiction, the California State Superior Court in
and for the County of San Francisco shall be the sole venue and jurisdiction for
the bringing of such action.
5.8. Professional Fees and Costs. If a lawsuit, arbitration or other proceedings
are instituted by any party to enforce any of the terms or conditions of this
Guaranty against any other party hereto, the prevailing party in such
litigation, arbitration or proceedings shall be entitled, as an additional item
of damages, to such reasonable attorneys’ and other professional fees and costs
(including, but not limited to, witness fees), court costs, arbitrators’ fees,
arbitration administrative fees, travel expenses, and other out-of pocket
expenses or costs of such other proceedings, as may be fixed by any court of
competent jurisdiction, arbitrator or other judicial or quasi-judicial body
having jurisdiction thereof, whether or not such litigation or proceedings
proceed to a final judgment or award. For the purposes of this Section, any
party receiving an arbitration award or a judgment for damages or other amounts
shall be deemed to be the prevailing party, regardless of amount of the damage
awarded or whether the award or judgment was based on all or some of such
party’s claims or causes of action.
5.9. No Waiver. The failure or delay (without regard to the length of time of
such failure or delay) by Lessors to enforce or insist on the strict performance
of any covenant, term, obligation, provision, right, option or condition
hereunder, or to pursue any action, claim or right arising from any breach,
default, or non-performance of any term, obligation or provision of this
Guaranty, shall not constitute or be construed as a waiver or forgiveness of
such covenant, term, obligation, provision, right, option, condition, breach,
default or non-performance. To be binding upon and against Lessors, any waiver
must (a) be in writing and signed by all of Lessors, (b) be delivered to
Guarantor (in accordance with the provisions of Section 5.1 hereof), and
(c) identify and specify, in reasonable detail, the covenant, term, obligation,
provision, right, option, condition, breach, default or non-performance being
waived; any purported waiver not complying therewith shall not be effective or
binding on Lessors. In addition, any previous waiver for the benefit of
Guarantor may not be relied upon or be enforced by Guarantor’s successors and
assigns, and shall not be binding on Lessors. Under no circumstances shall a
waiver by Lessors complying with the provisions hereof constitute or be
construed as a continuing waiver of any subsequent failure, default, breach or
non-performance of any covenant, term, obligation, provision, right, option or
condition under this Guaranty.
5.10. Construction of Guaranty. The parties hereto have negotiated this Guaranty
at length, and have had the opportunity to consult with, and be represented by,
their own competent counsel. This Guaranty is therefore deemed to have been
jointly prepared. In determining the meaning of, or resolving any ambiguity with
respect to, any word, phrase or provision of this Guaranty, no uncertainty or
ambiguity shall be construed or resolved against any party under any rule of
construction, including the party primarily responsible for the drafting and
preparation of this Guaranty.

 

8



--------------------------------------------------------------------------------



 



The words “herein,” “hereof,” “hereunder” and words of similar reference shall
mean this Guaranty. The words “this Guaranty” include the exhibits, addenda and
any future written modifications, unless otherwise indicated by the context. All
words in this Guaranty shall be deemed to include any number or gender as the
context or sense of the Guaranty requires. The words “will,” “shall” and “must”
in this Guaranty indicate a mandatory obligation. The use of the words
“include,” “includes” and “including” followed by one or more examples is
intended to be illustrative and is not a limitation on the scope of the
description or term for which the examples are provided. All dollar amounts set
forth in this Guaranty are stated in United States dollars, unless otherwise
specified. The words “day” and “days” refer to calendar days unless otherwise
stated. The words “month” and “months” refer to calendar months unless otherwise
stated. The words “year” and “years” refer to calendar years unless otherwise
stated. When determining when a period begins to run, the day after receipt,
delivery, or occurrence shall be the first (1st) day after such date, unless the
context clearly indicates otherwise.
5.11. Waiver of Jury Trial. ALL DISPUTES WITH RESPECT TO THIS AGREEMENT, WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE ARISING OUT OF, CONNECTED WITH, OR
RELATED OR INCIDENTAL TO, THE TRANSACTION GIVING RISE TO THIS AGREEMENT, SHALL
BE TRIED BEFORE A JUDGE IN A COURT OF COMPETENT JURISDICTION AS PROVIDED HEREIN,
WITHOUT A JURY. THE JUDGE IN SUCH COURT OF COMPETENT JURISDICTION SHALL HAVE THE
POWER TO GRANT ALL LEGAL AND EQUITABLE REMEDIES. BY EXECUTING THIS AGREEMENT,
EACH PARTY HEREBY WAIVES AND COVENANTS NOT TO ASSERT THEIR CONSTITUTIONAL RIGHT
TO TRIAL BY JURY OF ANY DISPUTES RELATING TO THIS AGREEMENT AND/OR THE ACTS OR
OMISSIONS OF A PARTY HERETO THEREUNDER, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE ARISING OUT OF, CONNECTED WITH, OR RELATED OR INCIDENTAL TO, THE
TRANSACTION GIVING RISE TO THIS AGREEMENT. THIS MUTUAL WAIVER OF JURY TRIAL
SHALL BE BINDING UPON THE RESPECTIVE SUCCESSORS AND ASSIGNS OF SUCH PARTIES AND
UPON ALL PERSONS AND ENTITIES ASSERTING RIGHTS OR CLAIMS OR OTHERWISE ACTING ON
BEHALF OF A PARTY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
VI.
EXECUTION
IN WITNESS WHEREOF, the undersigned has executed this Guaranty and made it
effective this 17th day of September 2010.

                      GUARANTOR:    
 
                    MORGANS GROUP LLC,
a Delaware limited liability company    
 
                    By:   Morgans Hotel Group Co.,
its managing member    
 
                    By:   /s/ Fred J. Kleisner                  
 
      Name:   Fred J. Kleisner    
 
      Title:   Chief Executive Officer    

 

9



--------------------------------------------------------------------------------



 



Exhibit A
See Attached

 

 



--------------------------------------------------------------------------------



 



SETTLEMENT AND RELEASE AGREEMENT
This SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is dated the 17th day of
September, 2010, and is made by and among HASINA, LLC, a California limited
liability company, TARSTONE HOTELS, LLC, a Delaware limited liability company,
KALPANA, LLC, a California limited liability company, RIGG HOTEL, LLC, a
California limited liability company, and JRIA, LLC, a Delaware limited
liability company (collectively, “Lessors”), TARSADIA HOTELS, a California
corporation (Tarsadia”), CLIFT HOLDINGS, LLC, a Delaware limited liability
company (“Lessee”), 495 GEARY, LLC, a Delaware limited liability company (“495
Geary”), and MORGANS HOTEL GROUP CO., a Delaware corporation (“Morgans”).
RECITALS
A. Lessors, as assignees from and successors-in-interest to GEARY HOTEL
HOLDINGS, LLC, a Delaware limited liability company, are (i) the owners of
certain real property (land and improvements) commonly known as 495 Geary
Street, San Francisco, California, as more particularly described on Exhibit “A”
attached hereto (the “Premises”), as well as certain Personal Property, and
(ii) the “Lessor” under that certain “Ground Lease” dated October 14, 2004 (the
“Lease”), a copy of which is attached hereto as Exhibit “B.”
B. Lessee is the “Lessee” under the Lease, whereby Lessee leases from Lessor the
Premises and the Personal Property.
C. Morgans is an owner of MORGANS GROUP LLC, a Delaware limited liability
company, the sole member of Lessee (“Lessee Manager), which, in turn, is the
owner of (i) Lessee, (ii) MORGANS HOTEL GROUP MANAGEMENT, LLC, a Delaware
limited liability company (“Operator”), and (iii) 495 Geary (Lessee, Operator,
495 Geary, Lessee Manager and the Liquor License Company (as hereinafter
defined) are, individually and collectively, the “Morgans Affiliates”). Morgans
has represented, and hereby does so represent, to Lessors that it, Lessee
Manager and the Morgan Affiliates, will benefit directly and indirectly from the
terms of this Agreement and the agreements of Lessors hereunder.
D. Lessee, as the “Owner,” and Operator, as successor in interest from and
successor-in-interest to IAN SCHRAGER HOTEL MANAGEMENT, LLC, as the “Operator,”
are parties to that certain “Property Management Agreement” dated June 2, 1999
(the “Property Management Agreement”) for the management and operation of the
Hotel and Hotel Business.
E. 495 Geary is the “Operator” and “Class A Member,” and SARH, a California
corporation (“SARH”), is, by assignment from 495 License Holdings, LLC, a
Delaware limited liability company, the “Class B Member,” of 495 ABC License,
LLC, a California limited liability company (the “Liquor License Company”), and
are parties to that certain “495 ABC License LLC Limited Liability Company
Agreement” dated November 4, 2004 (the “Liquor License Company Agreement”).

 

 



--------------------------------------------------------------------------------



 



F. Lessee, as “Landlord,” and 495 Geary, as “Tenant,” are parties to that
certain “Operating Lease (Food and Beverage Premises)” dated May 22, 2001 (the
“Operating Lease”) for the lease and operation of the Food and Beverage Premises
(as defined therein).
G. Operator has previously executed that certain “Subordination of Management
and Operating Agreements” dated October 12, 2004 (the “Operator’s Subordination
Agreement”) for the benefit of the “Lessor” under the Lease, whereby Operator
agrees that (i) the Operating Agreements (as defined in the Operator’s
Subordination Agreement) would be and remain subordinate to the Lease and the
“Lessor’s” interest in the Premises, (ii) upon the termination or earlier
expiration of the Term, the “Lessor” under the Lease may terminate any or all of
the Operating Agreements without notice or cost, (iii) Operator would continue
to operate the Hotel Business during the Transition Period in accordance with
the terms applicable to Lessee pursuant to Section 9.2 of the Lease, and
(iv) Operator would execute such documents and agreements as the “Lessor” under
the Lease may reasonably request to carry out the terms and purpose of the
Operator’s Subordination Agreement.
H. 495 Geary has previously executed that certain “Subordination of Management
and Operating Agreements” dated October 12, 2004 (the “495 Subordination
Agreement”) for the benefit of the “Lessor” under the Lease, whereby 495 Geary
agrees that (i) the Operating Agreements (as defined in the 495 Subordination
Agreement) would be and remain subordinate to the Lease and the “Lessor’s”
interest in the Premises, (ii) upon the termination or earlier expiration of the
Term, the “Lessor” under the Lease may terminate any or all of the Operating
Agreements without notice or cost, (iii) Operator would continue to perform its
obligations under the Operating Agreements (as defined in the 495 Subordination
Agreement) during the Transition Period in accordance with the terms applicable
to Lessee pursuant to Section 9.2 of the Lease, and (iv) Operator would execute
such documents and agreements as the “Lessor” under the Lease may reasonably
request to carry out the terms and purpose of the 495 Subordination Agreement.
I. Tarsadia is the duly authorized and empowered agent of and for Lessors.
J. Lessee is in default of its obligation under the Lease by failing to pay the
installments of Annual Base Rent (which includes amounts allocated to the rental
of the Personal Property which is the subject of the Lease) due, by the terms of
the Lease, on March 1, 2010, April 1, 2010, May 1, 2010, June 1, 2010, July 1,
2010, August 1, 2010 and September 1, 2010, in the aggregate amount of Three
Million Four Hundred Seventy-Four Thousand Four Hundred Twenty-Two Dollars
($3,474,422.00) (the “Defaulted Rent”).
K. As a result of the non-payment of the Defaulted Rent, Lessor has the right to
pursue unlawful detainer and other adversarial proceedings against Lessee, and
to evict Lessee, Operator, 495 Geary and all other tenants and persons in
possession of all or any portion of the Premises, from the Premises, and in
fact, has commenced such an action entitled Hasina, LLC, a California limited
liability company, et al v. Clift Holdings, LLC, a Delaware limited liability
company et a, San Francisco Superior Court Case Number CUD-10-633347 (the
“Lessors Action”).

 

2



--------------------------------------------------------------------------------



 



L. In response to the Lessors Action, Lessee and Morgans have commenced an
action against Lessors and Tarsadia Hotels, entitled Morgans Hotel Group Co., a
Delaware corporation; and Clift Holdings, LLC, a Delaware limited liability
company v. Tarsadia Hotels, a California corporation, et al., San Francisco
Superior Court Case Number CGC-10-500788 (the “Morgans Action”), alleging claims
against the defendants thereunder for breach of contract, fraud,
misrepresentation and additional claims, all related to the Lease.
M. The parties hereto desire to enter into this Agreement and to settle all
disputes between them, including all claims, differences, rights, interests and
obligations which may exist and/or which each may claim to exist between them in
any manner relating to the Lessors Action and the Morgans Action, the Defaulted
Rent and by this Agreement, to confirm and memorialize their agreement on all of
the terms and subject to all of the conditions set forth herein, and to set
forth their rights and obligations with respect thereto.
N. Capitalized terms not defined herein have the meanings ascribed to them in
the Lease.
AGREEMENT
NOW, THEREFORE, for valuable consideration, including the performance of the
promises, covenants, representations and warranties hereinafter set forth, the
parties, intending to be legally and equitably bound, agree as follows:
I.
INCORPORATION OF RECITALS; RATIFICATION OF LEASE
The Recitals set forth hereinabove are incorporated into this Agreement as if
set forth at length, are true and correct, and shall be binding upon the parties
hereto. All of the terms and provisions of the Lease, and the rights and
obligations of the “Lessor” and the “Lessee” thereunder, are hereby ratified in
full.
II.
PAYMENT OF DEFAULTED RENT
Conditioned upon and provided that (a) Lessee pays all of the Defaulted Rent
Payments (as hereinafter defined) as and when due, and does not default in the
payment of any installment of the Annual Base Rent through February 2012,
(b) Morgans and Lessee Manager each complies with its obligations under
Article IV hereof, (c) Morgans and Lessee comply with their obligations under
Section 5.2 hereof, and (d) Morgans and Lessee pay to Lessors and Tarsadia, as
and when due, the sums owing under Section 5.3 hereof, then Lessors agree to
accept payments (the “Defaulted Rent Payments”) against the Defaulted Rent as
follows:
(a) On the date hereof, Lessee shall pay to Lessors the sum of One Million
Dollars ($1,000,000.00) as a reduction of and credit to the Defaulted Rent;

 

3



--------------------------------------------------------------------------------



 



(b) On the date hereof, and thereafter on the first day of each calendar month
commencing October 1, 2010 and continuing, on the same day of each calendar
month thereafter that the monthly installment of Annual Base Rent is payable by
the terms of the Lease to and including February 1, 2012, Lessee shall pay to
Lessors the sum of Eighty-Two Thousand Four Hundred Twenty Dollars ($82,420.00)
as a reduction of and credit to the Defaulted Rent; and
(c) On the date hereof, Lessee shall pay to Lessors the sum of Four Hundred
Thirteen Thousand Nine Hundred Twenty-Six Dollars ($413,926.00) as a reduction
of and credit to the Defaulted Rent.
All Defaulted Rent Payments shall be paid by wire transfer of funds (United
States Dollars) to the account of Lessors pursuant to the wire transfer
instructions attached hereto as Exhibit “C.” Provided that Lessee makes all of
the Defaulted Rent Payments as required hereunder, and Morgans and Lessee
otherwise comply with their obligations under subsection (a)-(c), inclusive,
hereinabove, then any remaining portion of the Defaulted Rent shall be
automatically deemed waived by Lessors, and Lessee shall have no further
obligation with respect thereto.
III.
AMENDMENT OF THE LEASE; LESSEE PERFORMANCE UNDER THE LEASE
3.1 Amendment of Lease. In consideration of and as an inducement to Lessors to
enter into this Agreement, concurrent with the execution hereof, Lessors and
Lessee shall execute and deliver to each other the Amendment Number One to
Ground Lease attached hereto as Exhibit “D” (the “Lease Amendment”) which
adjusts the Annual Base Rent for the period March 1, 2010 through and including
February 29, 2012, to Four Million Nine Hundred Sixty-Seven Thousand One Hundred
Twelve Dollars ($4,967,112.00). The Annual Base Rent shall be paid by Lessee in
monthly installments of Four Hundred Thirteen Thousand Nine Hundred Twenty-Six
Dollars ($413,926.00) as provided in the Lease, with the first installment
payable hereafter to be made on October 1, 2010. On March 1, 2012, the Annual
Base Rent shall revert to that amount specified in the Lease, and from and after
such date, Lessee shall pay the installments of Annual Base Rent (including any
increases pursuant to the terms of the Lease) as and when due, all as provided
in the Lease. The parties hereto agree that no further or additional amendments
to the Lease are being made or agreed upon.
The parties hereto acknowledge and agree that the adjustment to the Annual Base
Rent as provided in this Section 3.1 and the waiver by Lessors of the balance of
the Defaulted Rent as described in the last paragraph of Article II hereof will
result in an aggregate shortfall of Annual Base Rent that would otherwise be due
and payable to Lessors during the period March 1, 2010 to and including
February 29, 2012 of approximately Two Million Dollars ($2,000,000.00) (the
“Shortfall”), which Shortfall Lessors hereby waive subject to the provisions of
Article II and Section 3.3 hereof.
3.2 Performance of Lease Terms and Obligations. Lessee covenants and agrees
that, for all periods hereafter, Lessee shall perform and comply with, as and
when due and required by the terms of the Lease, all of the terms, covenants,
obligations, undertakings and conditions applicable to Lessee under the Lease,
all of which shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------



 



3.3 Notice of Intent to Abandon or Not Pay Rent. In the event that Lessee, at
any time during the period ending on the earlier of sixty (60) calendar months
following the date hereof or the date on which none of Lessors own an interest
in the Premises, determines that it intends to (a) abandon or vacate the
Premises in violation of the terms of the Lease, or (b) cease paying any portion
of the Rent in violation of the terms of the Lease, or (c) both (a) and (b)
(individually and collectively, a “Recapture Event”), then Lessee Manager shall
deliver to Lessors, not less than four (4) calendar months prior to effective
date of such Recapture Event (the “Recapture Period”), written notice (in
accordance with the provisions of Article VIII hereof) (the “Recapture Notice”),
which shall include the nature of the Recapture Event and the effective date
thereof. Any such Recapture Event shall be deemed a default under the Lease for
which Lessee shall be liable pursuant to the terms thereof; provided, however,
that in the event that (i) Lessee Manager does not so provide the Recapture
Notice as required herein, or (ii) Lessee fails to pay the Rent pursuant to the
terms of the Lease at any time during the Recapture Period, then the conditional
waiver of the Shortfall shall be automatically withdrawn and Lessee Manager
shall be obligated to, and shall within five (5) business days after delivery of
written demand therefor from Lessors, pay to Lessors the Shortfall, less any
installments of Annual Base Rent and Defaulted Rent Payments paid to Lessors for
and during the Recapture Period. Nothing in the Section 3.3 shall be deemed to
waive or in anyway alter Lessee’s obligations with respect to Section 9.2 of the
Lease.
3.4 Notice of Intent to Terminate Management of the Premises. If, at any time
during a Recapture Period or a Transition Period, Lessors elect to assume
operation of, or close, the Premises effective on a date prior to the expiration
of the Recapture Period or the Transition Period, as applicable, Lessors shall
give not less than seventy-five (75) days advance written notice to Lessee
Manager of such assumption of operation or closure, which notice shall specify
the date of such assumption or closure.
IV.
GUARANTY OF PAYMENT AND PERFORMANCE
4.1 As a condition precedent to the obligations of Lessors hereunder, and in
consideration of and as an inducement to Lessors to enter into this Agreement,
concurrent with the execution hereof, Morgans shall cause Lessee Manager to
execute and deliver to Lessors the Limited Guaranty of Lease attached hereto as
Exhibit “E” (the “Guaranty”).
4.2 As a condition precedent to the obligations of Lessors hereunder, and in
consideration of and as an inducement to Lessors to enter into this Agreement,
concurrent with the execution hereof, Lessee and 495 Geary shall both execute
and deliver to Lessors the Stipulation for Entry of Judgment attached hereto as
Exhibit “F,” which Lessors shall file with the Court referenced therein only in
the event of the failure of Lessee to make any Defaulted Rent Payment.

 

5



--------------------------------------------------------------------------------



 



V.
DISMISSAL OF LAWSUITS
5.1 Dismissal of Lessors Action. Code of Civil Procedure § 664.6 reads, in
relevant part: “If requested by the parties, the court may retain jurisdiction
over the parties to enforce the settlement until performance in full of the
terms of the settlement.” The parties agree that by signing this Agreement, they
are hereby requesting that the Court in the Lessors Action retain jurisdiction
over the parties to enforce the settlement until performance in full of the
terms of the settlement of Lessors Action. To that end, within two (2) business
days of the execution and delivery of this Agreement by all of the parties
hereto, provided that Lessee and Morgans have (a) paid to Lessors and Tarsadia
the sums required under Article II and Sections 3.1 and 5.3 hereof, and
(b) Morgans has executed and delivered the Guaranty to Lessors pursuant to the
provisions of Article IV hereof, and (c) Lessee and 495 Geary have executed and
delivered to Lessors the Stipulation for Entry of Judgment, Lessors shall file
with the Superior Court of the State of California, City and County of San
Francisco, a Notice of Settlement of Entire Case, Judicial Counsel form CM-200
of the Lessors Action (the “Notice of Settlement”), and shall provide reasonable
evidence thereof to Lessee as soon thereafter as reasonably possible. Such
Notice of Settlement shall be consistent with the sample attached hereto as
Exhibit “G” and shall indicate that the settlement is conditional and that
performance of settlement by Lessor and 495 Geary will not be complete until
February 1, 2012. Upon the payment by Lessee of all of the Defaulted Rent
Payments, then Lessors and Tarsadia shall file with the Superior Court of the
State of California, City and County of San Francisco, a dismissal, with
prejudice, against all defendants of the Lessors Action, and shall provide
reasonable evidence thereof to Lessee as soon thereafter as reasonably possible.
5.2 Dismissal of Morgans Action. Within two (2) business days of the execution
and delivery of this Agreement by all of the parties hereto, Lessee and Morgans
shall file with the Superior County of the State of California, City and County
of San Francisco, a dismissal, with prejudice against all defendants, of the
Morgans Action, and shall provide reasonable evidence thereof to Lessors and
Tarsadia as soon thereafter as reasonably possible.
5.3 Attorneys Fees and Costs. Lessee and Morgans shall bear all costs and fees
(attorneys’ fees) incurred by them in connection with the Lessors Action and the
Morgans Action. As consideration for Lessors’ and Tarsadia’s agreements herein,
Lessee shall, concurrent with the full execution and delivery hereof, reimburse
Lessors and Tarsadia for all of their costs and fees (including attorneys’ fees)
incurred by them in connection with the Lessors Action and the Morgans Action,
in the aggregate amount of Two Hundred Thousand Dollars ($200,000.00).
5.4 Return of Documents Produced. Within twenty (20) business days of the full
execution and delivery of this Agreement, the parties shall return all
Confidential Documents (and all copies thereof) produced in discovery in the
course of the Lessors Action to the party producing the same. For purposes of
this provision, “Confidential Documents” means those documents listed on
Schedule “H” attached hereto. The parties shall purge their computer systems and
electronic storage devices of all copies thereof, and shall cause their
affiliates, attorneys and all others to whom such documents and materials were
disseminated to, likewise, so return and purge the same.

 

6



--------------------------------------------------------------------------------



 



VI.
REPRESENTATIONS AND WARRANTIES
6.1 Representations and Warranties of Morgans, Lessee and 495 Geary. Morgans,
Lessee and 495 Geary, jointly and severally, represent and warrant to Lessors as
follows:
(a) Each of Morgans, Lessee and 495 Geary (and in the case of the Guaranty,
Lessee Manager) has the full power and authority to enter into this Agreement
(and in the case of Lessee Manager, the Guaranty) and to carry out the
transactions contemplated hereby to be carried out by it. The persons signing
this Agreement and the Guaranty and any document pursuant hereto on behalf of
Morgans, Lessee, Lessee Manager and 495 Geary have full power and authority to
bind Morgans, Lessee, Lessee Manager, 495 Geary, and the Morgans Affiliates, as
applicable.
(b) Lessee owns (i) all right, title and interest in and to the leasehold estate
created under the Lease and is the “Lessee” thereunder, and (ii) all rights
assigned by the “Lessor” under the Lease to the FF&E, the Personal Property, the
Accounts (as of the date hereof only), free and clear of all Lessee Loans,
Leasehold Mortgages and Equipment Financing. Lessee has not sold, transferred,
assigned, or otherwise conveyed any right, title or interest therein except to
Operator, 495 Geary, Liquor License Company, and Food and Beverage Operator, in
each case as referenced in the Recitals hereinabove.
(c) There has been no change in the ownership of Lessee, the Operator, the Food
and Beverage Operator (other than a change in the one percent member), or the
Liquor License Company (other than for and with respect to SARH).
(d) The Liquor License Company is the licensee under the liquor licenses issued
for the Hotel.
(e) Except as provided by the terms of this Agreement or on Exhibit “I” attached
hereto, there have been no modifications, changes, additions, terminations,
assignments or amendments to any of the Lease, the Operating Lease, the Property
Management Agreement, the Liquor License Company Agreement, or any other
agreement that would be a Management Agreement or a Food and Beverage Agreement,
all of which remain in full force and effect. The Operator is the “Operator” of
the Hotel Business pursuant to the terms of the Property Management Agreement,
and the Food and Beverage Operator remains either Lessee or 495 Geary under the
Operating Lease.
(f) The performance of this Agreement (and in the case of Lessee Manager, the
Guaranty) and the transactions contemplated hereunder by Morgans, Lessee, Lessee
Manager and 495 Geary have been duly authorized by all necessary action on the
part of Morgans (including the Morgans Affiliates), Lessee, Lessee Manager and
495 Geary, as applicable, and this Agreement (and in the case of Lessee Manager,
the Guaranty) is binding on and enforceable against Morgans, 495 Geary, Lessee
Manager and Lessee in accordance with its terms. No further consent of any
owner, creditor, board of directors, manager, governmental authority or other
party to such execution, delivery and performance hereunder is required.

 

7



--------------------------------------------------------------------------------



 



(g) To the best of Morgans’ and Lessee’s knowledge, Lessors are not in default
under or of any of the obligations of the “Lessor” under the Lease.
(h) Neither Lessors, either directly or indirectly, or through their agent
Tarsadia, nor Tarsadia, has made any representations, warranties or promises
with respect to this Agreement and/or the settlement herein described not
otherwise set forth herein. Each of Lessee and Morgans has elected to enter into
this Agreement of its own free will solely as a result of the covenants and
representations of the parties hereto and without inducement from Lessors or
Tarsadia (or anyone else).
(i) The Lease is a true lease and not a partnership, joint venture, financing
arrangement, financing document, equitable mortgage, loan or security/mortgage
arrangement, or similar instrument, and Lessee and Morgans, for themselves and
their successors and assigns, forever and unconditionally waive any claims that
the Lease is anything but a true lease.
6.2 Lessors’ Representations and Warranties. Lessors and Tarsadia, each as to
itself only, represents and warrants to Lessee and Morgans as follows:
(a) Lessors and Tarsadia have full power to enter into this Agreement and to
perform their obligations under this Agreement. The persons signing this
Agreement and any document pursuant hereto on behalf of Lessors and Tarsadia
have full power and authority to bind Lessors and Tarsadia, as applicable. No
further consent of any owner, creditor, board of directors, manager,
governmental authority or other party to the execution, delivery and performance
hereunder is required of or by Tarsadia or Lessors.
(b) The execution and delivery of this Agreement has been duly authorized by all
necessary and appropriate action of Lessors and Tarsadia, as the case may be.
(c) To the best of Tarsadia’s and Lessors’ knowledge, Lessee is not in default
of any of its obligations under the Lease, other than the Defaulted Rent, as
described herein.
(d) Neither Lessee, 495 Geary nor Morgans, either directly or indirectly, have
made any representations, warranties or promises with respect to this Agreement
and/or the settlement herein described not otherwise set forth herein. Each of
Lessors and Tarsadia has elected to enter into this Agreement of its own free
will solely as a result of the covenants and representations of the parties
hereto and without inducement from Lessee, 495 Geary or Morgans (or anyone
else).

 

8



--------------------------------------------------------------------------------



 



VII.

RELEASES
7.1 By Lessors and Tarsadia. Except with respect to the agreements and
obligations of Lessee, 495 Geary and Morgans (including the Morgans Affiliates)
hereunder (and in the case of Lessee Manager, by Lessee Manager under the
Guaranty), and conditioned upon the full, timely and complete performance by
Lessee, 495 Geary and Morgans (including the Morgans Affiliates) hereunder (and
in the case of Lessee Manager, by Lessee Manager under the Guaranty), each of
Lessors and Tarsadia, for and on behalf of itself and its affiliates, owners,
officers, directors, managers, employees, successors, assigns, predecessors,
agents and representatives, does hereby irrevocably and unconditionally, fully
and forever, remiss, release and discharge Lessee, 495 Geary and Morgans
(including the Morgans Affiliates), and their respective predecessors,
successors, assigns, affiliates, owners, directors, officers, managers,
employees, representatives, agents, and attorneys (collectively, the “Lessee
Released Parties”) of and from all claims, allegations, losses, causes of
action, legal theories of recovery, demands, injuries, rights, actions,
liabilities, fees, fines, penalties, damages, costs and expenses (except as
provided in Section 5.3 hereof), and all other injuries of any and all kind
and/or nature whatsoever, including, without limitation, lost profits,
consequential damages, exemplary damages, special damages and punitive damages,
in all cases, whether known or unknown, fixed or contingent, existing or
subsequently arising, in law or in equity, arising from or with respect to the
causes of action, claims and defenses alleged in the Lessors Action and the
Morgans Action. Without limiting the foregoing, this release covers and fully
discharges and any claim asserted or which could have been asserted by Lessors
and Tarsadia against the Lessee Released Parties with respect to the matters
released hereunder.
IN ACCORDANCE WITH THE FOREGOING, EACH OF LESSORS AND TARSADIA WAIVES ALL RIGHTS
UNDER CALIFORNIA CIVIL CODE SECTION 1542 (AND ALL SIMILAR STATUTES IN ALL OTHER
STATES) WHICH STATES IN FULL AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
BY INITIALING THIS AGREEMENT CLAUSE, EACH OF LESSORS AND TARSADIA ACKNOWLEDGES
THAT THIS SECTION HAS BEEN READ AND FULLY UNDERSTOOD, AND THAT EACH OF LESSORS
AND TARSADIA HAS HAD THE CHANCE TO ASK QUESTIONS OF ITS COUNSEL ABOUT ITS
MEANING AND SIGNIFICANCE.
          INITIALS          
Each of Lessors and Tarsadia represents and warrants to the Lessee Released
Parties, and declares under penalty of perjury, that it has full power and
authority to enter into this release, understands the terms and provisions and
consequences hereof, and has not assigned, conveyed, encumbered or in any manner
transferred all or any portion of its rights with respect to the claims covered
by this release.

 

9



--------------------------------------------------------------------------------



 



7.2 By Lessee, 495 Geary and Morgans. Except with respect to the agreements of
Lessors and Tarsadia hereunder, and conditioned upon the full, timely and
complete performance by Lessors and Tarsadia hereunder, each of Lessee, 495
Geary and Morgans, for and on behalf of itself and its affiliates (including the
Morgans Affiliates), owners, officers, directors, managers, employees,
successors, assigns, predecessors, agents and representatives, does hereby
irrevocably and unconditionally, fully and forever, remiss, release and
discharge Lessors and Tarsadia, and their respective predecessors, successors,
assigns, affiliates, owners, directors, officers, managers, employees,
representatives, agents, and attorneys (collectively, the “Lessors Released
Parties”) of and from all claims, allegations, losses, causes of action, legal
theories of recovery, demands, injuries, rights, actions, liabilities, fees,
fines, penalties, damages, costs and expenses (including attorney’s fees and
costs), and all other injuries of any and all kind and/or nature whatsoever,
including, without limitation, lost profits, consequential damages, exemplary
damages, special damages and punitive damages, in all cases, whether known or
unknown, fixed or contingent, existing or subsequently arising, in law or in
equity, arising from or with respect to the causes of action, claims and
defenses alleged in the Lessors Action and the Morgans Action. Without limiting
the foregoing, this release covers and fully discharges and any claim asserted
or which could have been asserted by Lessee and Morgans against the Lessors
Released Parties with respect to the matters released hereunder.
IN ACCORDANCE WITH THE FOREGOING, EACH OF LESSEE, 495 GEARY AND MORGANS WAIVES
ALL RIGHTS UNDER CALIFORNIA CIVIL CODE SECTION 1542 (AND ALL SIMILAR STATUTES IN
ALL OTHER STATES) WHICH STATES IN FULL AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
BY INITIALING THIS AGREEMENT CLAUSE, EACH OF LESSEE, 495 GEARY AND MORGANS
ACKNOWLEDGES THAT THIS SECTION HAS BEEN READ AND FULLY UNDERSTOOD, AND THAT EACH
OF LESSEE, 495 GEARY AND MORGANS HAS HAD THE CHANCE TO ASK QUESTIONS OF ITS
COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE.
          INITIALS          
7.3 Mutual Representations and Warranties. Each of Lessee, 495 Geary and Morgans
(including for the Morgans Affiliates), jointly and severally, on the one hand,
and Lessors and Tarsadia, each as to itself only, on the other hand, represents,
warrants, and agrees as to itself as follows:
(a) Each party has received independent legal advice from its attorneys, with
respect to the advisability of making the settlement provided for herein, with
respect to the import of California Civil Code § 1542, and with respect to the
advisability of executing this Agreement.

 

10



--------------------------------------------------------------------------------



 



(b) No party (nor officer, director, manager, owner, agent, employee,
representative, or attorney of or for any party) has made any statement or
representation to any other party regarding any fact relied upon in entering
into this Agreement, no party relies upon any statement, representation or
promise of any other party (nor officer, director, manager, owner, agent,
employee, representative, or attorney for the other party), in executing this
Agreement, or in making the settlement provided for herein, except as expressly
stated in this Agreement.
(c) Each party to this Agreement has made such investigations of the facts
pertaining to this settlement and this Agreement, and all of the matters
pertaining thereto, as it deems necessary.
(d) Each party or responsible manager or officer thereof has read this Agreement
and understands the contents hereof.
(e) Each party has not heretofore assigned, transferred, or granted, or
purported to assign, transfer, or grant, any of the claims, potential claims,
demands, and cause or causes of action disposed of by this Agreement.
(f) Each term of this Agreement is contractual and not merely a recital.
(g) Each party is aware that it may hereafter discover claims or facts in
addition to or different from those it now knows or believes to be true with
respect to the matters related herein. Nevertheless, it is the intention of the
parties to fully, finally and forever settle and release the matters related
hereto. In furtherance of such intention, the releases given hereon shall be and
remain in effect as full and complete mutual releases of all such matters,
notwithstanding the discovery or existence of any additional or different claims
or facts relative thereto.
(h) Each party to this Agreement acknowledges and agrees that the provisions of
this Article VII are material consideration to such party’s agreement to the
settlement of the Lessors Action and the Morgans Action. But for each party’s
agreement to the provisions of this Article VII, the other parties would not
agree to the settlement of the Lessors Action and the Morgans Action and the
payment of the sums hereunder.
(i) The parties hereby acknowledge and agree that nothing contained in this
Agreement shall be deemed or construed in any manner whatsoever as an admission
by any party hereto of any liability of any kind or nature to the other party
hereto with respect to the claims that are the subject matter of this Agreement.
7.4 Covenant Not to Sue. The parties to this Agreement, on behalf of themselves,
their officers, directors, managers, employees, agents, successors, assigns and
affiliates, agree that they will not make, assert or maintain against any person
released herein, any claim, demand, action or suit arising out of or in
connection with the matters herein released. In addition, so long as Lessee,
Morgans and 495 Geary are performing all of their obligations hereunder, then
Lessors and Tarsadia covenant not to sue any of them based upon any obligation
hereunder or any matter that will be released under Section 7.1 upon
satisfaction of the conditions stated therein.

 

11



--------------------------------------------------------------------------------



 



VIII.
NOTICES
Except as otherwise expressly provided in this Agreement, all notices, requests,
demands and other communications hereunder (“Notice”) shall be in writing and
shall be deemed delivered by (i) hand delivery upon receipt, (ii) registered
mail or certified mail, return receipt requested, postage prepaid, upon delivery
to the address indicated in the Notice, (iii) by confirmed telecopy or facsimile
transmission when sent, or (iv) overnight courier (next business day delivery)
on the next business day at 12:00 noon, whichever shall occur first, as follows:

         
 
  To Lessors:   c/o Tarsadia Hotels
620 Newport Center Drive
Fourteenth Floor
Newport Beach, CA 92660
Attention: Renee Molloy
Telecopier: (949) 610-8216
 
       
 
  With a Copy to:   Tarsadia Hotels
620 Newport Center Drive
Fourteenth Floor
Newport Beach, CA 92660
Attention: Edward G. Coss, Esq.
Telecopier: (949) 610-8222
 
       
 
  To Morgans, 495 Geary and Lessee:   Morgans Hotel Group Co.
475 Tenth Avenue
New York, New York 10018
Attention: General Counsel
Telephone: (212) 277-4100
Telecopier: (212) 277-4280
 
       
 
  With a Copy to:   Hogan Lovells US LLP
Columbia Square
555 Thirteenth street, NW
Washington, DC 20004
Attn: Bruce Gilchrist, Esq.
Telephone: (202) 637-5600
Telecopier: (202) 637-5910

 

12



--------------------------------------------------------------------------------



 



Any correctly addressed Notice that is refused, unclaimed or undelivered because
of an act or omission of the party to be notified shall be considered to be
effective as of the first day that the Notice was refused, unclaimed or
considered undeliverable by the postal authorities, messenger or overnight
delivery service. The parties hereto shall have the right from time to time, and
at any time, to change their respective addresses and each shall have the right
to specify as its address any other address within the United States of America,
by giving to the other party at least thirty (30) days prior Notice thereof, in
the manner prescribed herein; provided, however, that to be effective, any such
change of address must be actually received (as evidenced by a return receipt).
Telephone numbers and email addresses, if listed, are listed for convenience
purposes only and not for the purposes of giving Notice pursuant to this
Agreement.
IX.
MISCELLANEOUS
9.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. If any legal action is
necessary to enforce the terms and conditions of this Agreement, the parties
hereby agree that the United States District Court located in the State of
California, County of San Francisco, shall be the sole jurisdiction and venue
for the bringing of the action. If the United States District Court, on its own
motion, and without petition or request of any party hereto, determines that
jurisdiction is not proper in the United Stated District, legal action may be
filed in, or transferred or remanded to, the Superior Court of the State of
California, in and for the County of San Francisco.
9.2 Professional Fees and Costs. If a lawsuit or other proceedings are
instituted by any party to enforce any of the terms or conditions of this
Agreement against any other party hereto, the prevailing party in such
litigation or proceedings shall be entitled, as an additional item of damages,
to such reasonable attorneys’ and other professional fees and costs (including,
but not limited to, witness fees), court costs, travel expenses, and other
out-of pocket expenses or costs of such other proceedings, as may be fixed by
any court of competent jurisdiction or other judicial or quasi-judicial body
having jurisdiction thereof, whether or not such litigation or proceedings
proceed to a final judgment or award.
9.3 Exhibits and Schedules a Part of This Agreement. The Exhibits and Schedules
attached hereto are incorporated in this Agreement by reference and are hereby
made a part hereof.
9.4 Executed Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the due execution
and delivery of this Agreement to the parties hereto.
9.5 Assignment. Except to their respective successors, assigns and lenders, no
party hereto may assign, convey and otherwise transfer all or any part of its
interest or rights herein, and any such attempted assignment shall be void,
invalid and unenforceable. No such assignment shall operate as a release of the
assignor hereunder.

 

13



--------------------------------------------------------------------------------



 



9.6 Successors and Assigns. Subject to the provisions of Section 9.5 hereof,
this Agreement shall be binding upon and inure to the benefit of the parties’
respective successors and assigns.
9.7 Time is of the Essence. Time is of the essence in the performance of the
terms and provisions of this Agreement.
9.8 Entire Agreement. This Agreement, and Exhibits and Schedules and other
documents and instruments attached to or referenced herein, contain all of the
representations and the entire understanding and agreement between the parties
hereto with respect to the matters set forth herein, and all other prior and
contemporaneous discussions, negotiations, understandings, letters of intent,
agreements and representations, whether oral or written, are entirely
superseded. In executing this Agreement, each of Morgans (on its own behalf and
on behalf of the Morgans Affiliates), 495 Geary, Lessee, Tarsadia and Lessors
expressly disclaim any reliance on any oral or written representations,
warranties, comments, statements or assurances made by Morgans (on its own
behalf and on behalf of the Morgans Affiliates), 495 Geary, Lessee, Tarsadia or
Lessors, and any of their respective affiliates, and their respective agents,
employees, representatives, attorneys or officers, as an inducement or
otherwise, to Lessee’s, 495 Geary’s, Lessors’, Tarsadia’s and Morgans’
respective execution hereof. No amendment of this Agreement shall be binding
unless in writing and executed by all of the parties hereto.
9.9 Further Assurances. Whenever and so often as requested by a party, the other
party will promptly execute and deliver or cause to be executed and delivered
all such other and further instruments, documents or assurances, and promptly do
or cause to be done all such other and further things as may be necessary and
reasonably required in order to further and more fully vest in such requesting
party all rights, interests, powers, benefits privileges and advantages
conferred or intended to be conferred upon it by this Agreement.
9.10 Non-Waiver. The failure or delay (without regard to the length of time of
such failure or delay) by either party to enforce or insist on the strict
performance of any covenant, term, obligation, provision, right, option or
condition hereunder, or to pursue any action, claim or right arising from any
breach, default, or non-performance of any term, obligation or provision of this
Agreement, shall not constitute or be construed as a waiver or forgiveness of
such covenant, term, obligation, provision, right, option, condition, breach,
default or non-performance. To be binding upon and against a party, any waiver
must (a) be in writing, (b) be delivered to the party in whose favor the waiver
is made (in accordance with the provisions of Article VIII hereof), and
(c) identify and specify, in reasonable detail, the covenant, term, obligation,
provision, right, option, condition, breach, default or non-performance being
waived; any purported waiver not complying therewith shall not be effective or
binding on the parties hereto. In addition, any previous waiver for the benefit
of a party may not be relied upon or be enforced by such party’s successors and
assigns, and shall not be binding on the waiving party. Under no circumstances
shall a waiver by either party complying with the provisions hereof constitute
or be construed as a continuing waiver of any subsequent failure, default,
breach or non-performance of any covenant, term, obligation, provision, right,
option or condition under this Agreement.

 

14



--------------------------------------------------------------------------------



 



9.11 Headings. The headings of this Agreement are for purposes of convenience
only and shall not limit or define the meaning of the provisions of this
Agreement.
9.12 Construction of Agreement. The parties hereto have negotiated this
Agreement at length, and have had the opportunity to consult with, and be
represented by, their own competent counsel. This Agreement is, therefore,
deemed to have been jointly prepared. In determining the meaning of, or
resolving any ambiguity with respect to, any word, phrase or provision of this
Agreement, no uncertainty or ambiguity shall be construed or resolved against
any party under any rule of construction, including the party primarily
responsible for the drafting and preparation of this Agreement.
The words “herein,” “hereof,” “hereunder” and words of similar reference shall
mean this Agreement. The words “this Agreement” include the exhibits, schedules
addenda and any future written modifications, unless otherwise indicated by the
context. All words in this Agreement shall be deemed to include any number or
gender as the context or sense of the Agreement requires. The words “will,”
“shall” and “must” in this Agreement indicate a mandatory obligation. The use of
the words “include,” “includes” and “including” followed by one or more examples
is intended to be illustrative and is not a limitation on the scope of the
description or term for which the examples are provided. All dollar amounts set
forth in this Agreement are stated in United States Dollars, unless otherwise
specified. The words “day” and “days” refer to calendar days unless otherwise
stated. The words “business day” refer to a day other than a Saturday, Sunday or
legal holiday on which banking institutions are closed. The words “month” and
“months” refer to calendar months unless otherwise stated. The words “year” and
“years” refer to calendar years unless otherwise stated.
9.13 No Third-Party Beneficiaries. Morgans, 495 Geary, Lessee, Tarsadia and
Lessors agree that there are no third parties who are intended to benefit from
or who are entitled to rely on any of the provisions of this Agreement except
the parties’ successors, assigns and lenders. No third party (other than the
parties’ successors, assigns and lenders) shall be entitled to assert any claims
or to enforce any rights whatsoever pursuant to this Agreement. Except as set
forth in the preceding sentences of this Section 9.13, the covenants and
agreements provided in this Agreement are solely for the benefit of Morgans, 495
Geary, Lessee, Tarsadia and Lessors and their permitted successors and assigns
respectively.
9.14 Facsimile Signatures. The execution of this Agreement and all Notices given
hereunder and all amendments hereto, may be effected by facsimile signatures,
all of which shall be treated as originals; provided, however, that the party
receiving a document with a facsimile signature may, by Notice to the other,
require the prompt delivery of an original signature to evidence and confirm the
delivery of the facsimile signature. Lessors, Tarsadia, Lessee, 495 Geary, and
Morgans each intend to be bound by its respective facsimile transmitted
signature, and is aware that the other party will rely thereon, and each party
waives any defenses to the enforcement of the Agreement, and documents, and any
Notices delivered by facsimile transmission.

 

15



--------------------------------------------------------------------------------



 



9.15 Waiver of Jury Trial. ALL DISPUTES WITH RESPECT TO THIS AGREEMENT, WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE ARISING OUT OF, CONNECTED WITH, OR
RELATED OR INCIDENTAL TO, THE TRANSACTION GIVING RISE TO THIS AGREEMENT, SHALL
BE TRIED BEFORE A JUDGE IN A COURT OF COMPETENT JURISDICTION AS PROVIDED HEREIN,
WITHOUT A JURY. THE JUDGE IN SUCH COURT OF COMPETENT JURISDICTION SHALL HAVE THE
POWER TO GRANT ALL LEGAL AND EQUITABLE REMEDIES. BY EXECUTING THIS AGREEMENT,
EACH PARTY HEREBY WAIVES AND COVENANTS NOT TO ASSERT THEIR CONSTITUTIONAL RIGHT
TO TRIAL BY JURY OF ANY DISPUTES RELATING TO THIS AGREEMENT AND/OR THE ACTS OR
OMISSIONS OF A PARTY HERETO THEREUNDER, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE ARISING OUT OF, CONNECTED WITH, OR RELATED OR INCIDENTAL TO, THE
TRANSACTION GIVING RISE TO THIS AGREEMENT. THIS MUTUAL WAIVER OF JURY TRIAL
SHALL BE BINDING UPON THE RESPECTIVE SUCCESSORS AND ASSIGNS OF SUCH PARTIES AND
UPON ALL PERSONS AND ENTITIES ASSERTING RIGHTS OR CLAIMS OR OTHERWISE ACTING ON
BEHALF OF A PARTY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 

16



--------------------------------------------------------------------------------



 



X.
EXECUTION
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the 17th day of September, 2010.

                          LESSORS:
 
                        HASINA, LLC,
a California limited liability company    
 
                        BY:   TUP ONE, LLC, a California limited liability
company, its Manager    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        TARSTONE HOTELS, LLC,
a Delaware limited liability company    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              
 
                        KALPANA, LLC,
a California limited liability company    
 
                        BY:   MKP ONE, LLC, a California limited liability
company, its Manager    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        RIGG HOTEL, LLC,
a California limited liability company    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

[SIGNATURES CONTINUTED ON NEXT PAGE]

 

17



--------------------------------------------------------------------------------



 



                          JRIA, LLC,
a Delaware limited liability company
 
                        BY:   TUP ONE, LLC, a California limited liability
company, its Manager    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        TARSADIA:    
 
                        TARSADIA HOTELS,
a California corporation    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              
 
                        LESSEE:    
 
                        CLIFT HOLDINGS, LLC,
a Delaware limited liability company    
 
                        By:                             Name:   Fred J. Kleisner
            Title:   Chief Executive Officer    
 
                        MORGANS:    
 
                        MORGANS HOTEL GROUP CO.,
a Delaware corporation    
 
                        By:   /s/                           Name:   Fred J.
Kleisner             Title:   Chief Executive Officer    
 
                        495 GEARY:    
 
                        495 GEARY, LLC,
a Delaware limited liability company    
 
                        By:   /s/                           Name:   Fred J.
Kleisner             Title:   Chief Executive Officer    

 

18